Citation Nr: 1017062	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for herniated disc 
L4-5 to include leg pain, evaluated as 20 percent disabling 
from December 1, 2006.

2.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 2002 to 
November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the lumbar spine 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is manifested by disability tantamount to flexion of the 
cervical spine limited to 65 degrees and a combined range of 
motion of the lumbar spine of 205 degrees. 

2.  The Veteran does not have neck pain that is causally or 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for herniated disc 
L4-5 to include leg pain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5242, 
5243 (2009).

2.  The Veteran does not have neck pain that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007, before the AOJ's initial adjudication of the claims, 
and again in December 2007.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) reporting the result of its review of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in March 2007 and April 2008.  The March 
2007 VA examination also included an opinion regarding the 
service connection issue on appeal.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they consider all of the pertinent evidence of 
record, to include the Veteran's post-service treatment 
records and the statements of the appellant, provide the 
medical information necessary to apply the appropriate rating 
criteria, provide explanations for opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the rating question issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).



II.  Merits of the Claims

Initial rating

The Veteran contends that his herniated disc at L4-5 with leg 
pain is more severe that he is currently rated for.

Law 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the discussion below, the effects of pain on use, 
functional loss, and incoordination were taken into account 
in assessing the range of motion of the Veteran's service-
connected spine disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's lumbar 
spine disability as a claim for a higher evaluation of the 
original award, effective from December 1, 2006, the date of 
award of service connection.

The Veteran has been diagnosed with degenerative arthritis of 
the cervical spine.  Degenerative arthritis of the spine is 
addressed by Diagnostic Code 5242.  Diagnostic Code 5242 
requires consideration under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the spine is evaluated utilizing the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new General Rating 
Formula, a 10 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 80 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

Note (1), which follows the rating criteria, provides that 
any associated objective neurological objective 
abnormalities, including but not limited to, bowel or bladder 
impairment, are to be rated separately under the appropriate 
diagnostic code.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Note (1), which follows the rating criteria, indicates that 
for purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Analysis

Of record are numerous VA treatment records that document the 
Veteran's reports of back pain.

The Veteran was afforded a VA examination in March 2007.  The 
Veteran reported that his pain was about four to seven on a 
scale of one to ten (4-7/10).  There was some radiation down 
into the posterior buttock and thigh area; there was no 
radiation into the leg.  He had occasional pain into the 
testicle.  He reported that the pain and discomfort could get 
as high as 9/10.  The pain was reported to be on a weekly 
basis lasting anywhere from a few hours up to 12 hours.  He 
could stand for approximately ten or 15 minutes.  He could 
walk for ten or 15 minutes.  His sleeping habits had been 
interrupted nightly.  He was unable to drive a car for more 
than one hour at a time due to back pain and stiffness.  On 
examination, the Veteran had a normal gait.  He was capable 
of walking on his toes, but complained with walking on his 
heels.  Percussion and palpation did not elicit any 
significant pain.  Lateral bending was to 30 degrees 
bilaterally.  Lateral torque was to 30 degrees bilaterally.  
Trendelenburg's sign and straight leg raising sign were 
absent.  Deep tendon reflexes were 2+ at the knees and ankles 
bilaterally.  Muscle testing revealed quads and hams were 5/5 
and equal bilaterally.  The Veteran had flexion to 65 degrees 
and extension to 20 degrees.  There was pain with extension.  
There was no significant loss of motion on repetition, but 
there was incurred pain, especially with extension.  The 
Veteran was diagnosed with herniated disk disease post-
laminectomy L4-5left, persistent low back pain secondary to 
degenerative disk disease, and transitional vertebrae.

The Veteran was afforded a second VA examination in April 
2008.  He reported decreased motion, stiffness, and pain.  
The pain was reported to be of moderate severity, constant in 
duration, and daily in frequency.  There was radiation into 
both legs.  The Veteran was able to walk for one to three 
miles.  Examination revealed no objective abnormalities of 
thoracic sacrospinalis.  Inspection of the spine was normal, 
with no abnormal spinal curvatures.  Motor examination 
revealed full motor strength of 5/5.  Muscle tone was normal, 
and there was no atrophy.  There was no ankylosis.  Range of 
motion testing revealed flexion to 90 degrees both active and 
passive; extension to 15 degrees both active and passive; 
lateral flexion to 30 degrees bilaterally both active and 
passive; and lateral rotation to 30 degrees bilaterally both 
active and passive.  With all ranges of motion, there was no 
pain on active motion, passive motion, or after repetition.  
There was no additional loss of motion on repetition.  The 
Veteran had had no incapacitating episodes during the past 12 
months.  He was currently employed; there were no significant 
effects of his back condition on his usual occupation.  With 
regards to his daily activities, the Veteran's spine 
condition had a mild effect on chores, exercise, sports, and 
recreation.  It had no effect on shopping, traveling, 
feeding, bathing, dressing, toileting, or grooming.

Here, the evidence shows that, at worst, forward flexion of 
the lumbar spine has been shown to be limited to 65 degrees, 
and the worse combined range of motion was 205 degrees in 
March 2007.  The Veteran also has subjective complaints of 
back pain.  The Veteran's disability is currently evaluated 
as 20 percent disabling.  A higher, 40 percent, rating 
requires that forward flexion be limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The evidence does not show that the Veteran's forward 
flexion has ever been limited to 30 degrees or less, nor does 
it show that he has ever been diagnosed with favorable 
ankylosis of the entire thoracolumbar spine.  The April 2008 
examiner specifically found no ankylosis.  

Although the Veteran has pain that radiates into his legs, 
there has been no separate diagnosis of a neurologic 
abnormality.  Therefore, a separate rating for the Veteran's 
leg pain is not warranted.  Additionally, although the 
Veteran has been diagnosed with IVDS, the evidence does not 
show that he has ever had any incapacitating episodes as 
defined by above; the April 2008 examiner noted no 
incapacitating episodes in the previous 12 months.  A higher 
rating for IVDS is not warranted.  

In conclusion, based on a review of the evidence, the Board 
finds that a higher rating is not warranted at any time since 
the date of the award of service connection.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  



Service connection

The Veteran contends that he is entitled to service 
connection for neck pain.

Law 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disease (not defects) 
of congenital, development, or familial origin.  Service 
connection is warranted if the evidence, as a whole, 
establishes that a familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In the 
July 1990 General Counsel precedential opinion, it was noted 
that a disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexists a claimant's military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  Generally, a congenital abnormality that is 
subject to improvement or deterioration is considered a 
disease, not a defect.  VAOPGCPREC 82-90.  A defect, when 
viewed in the context of 38 C.F.R. § 3.303(c), would be 
definable as a structural or inherent abnormality or 
condition which is more or less stationary in nature.  Id.

Analysis

The Veteran's STRs show that he was medically discharged 
because of his herniated disc at L4-5.  At his medical board 
examination in August 2006, the Veteran complained of pain in 
the cervical spine with head to chest movement and with 
turning his head left and right.  His accompanying report of 
medical assessment shows that he reported chronic neck pain.  
A record dated in November 2006 shows that the Veteran 
complained of neck pain with duration of one to one and a 
half years.  He requested that his neck pain be documented in 
his medical record.  

The Veteran's post-service VA treatment records show 
continued complaints of neck pain since his discharge from 
service.  

The Veteran was afforded a VA examination in March 2007.  His 
claims file was reviewed.  The Veteran reported posterior 
neck pain, which he rated as 4/10.  He had occasional 
radiation into the right shoulder.  Following examination, 
which included x-rays, the Veteran was diagnosed with 
congenital fusion of C3-4 cervical.  The examiner opined that 
the neck pain was on the basis of probable congenital fusion, 
which was unrelated to his military problems.  A VA general 
medical examination also dated in March 2007 shows that the 
Veteran's neck pain had progressively worsened since its 
onset in 2006.

Here, although the Veteran had neck pain in service and has 
been diagnosed with a neck disability post-service, the 
evidence does not show that his current complaints are 
related to his military service.  Although the Veteran had 
neck pain in service, no disability was diagnosed at that 
time.  The Board acknowledges that the Veteran had a 
continuity of symptomatology since service, which resulted in 
a diagnosis of congenital fusion of C3-4 of the cervical 
spine.  With regards to the Veteran's condition being 
congenital, the Board notes that service connection can be 
granted for diseases, but not defects.  As noted above, a 
defect is definable as a structural or inherent abnormality 
or condition which is more or less stationary in nature.  
VAOPGCPREC 82-90.  Moreover, congenital is defined as 
"existing at, and usually before, birth; referring to 
conditions that are present at birth, regardless of their 
causation."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 410 
(31th ed. 2007).

In this case, based on a review of the evidence, the Board 
finds that the Veteran's fusion of C3-4 of the cervical spine 
is a defect of congenital origin and not a disease.  There is 
no suggestion in the record that the Veteran's cervical 
fusion has worsened or will improve.  The Board acknowledges 
that the Veteran has indicated that his pain has increased, 
but the evidence does not show that the fusion has worsened.  
Additionally, the VA examiner opined that the Veteran's 
cervical fusion was unrelated to his military problems.  
There are no medical opinions to the contrary, nor does the 
Veteran or his representative allude to the existence of any 
such opinions.  Based on the VA examiner's characterization 
of the Veteran's cervical fusion as probable congenital, 
unrelated to his military problems, the Board finds that the 
Veteran's neck disability is a defect for which service 
connection cannot be granted as there is no indication in the 
Veteran's service records that he had any superimposed 
disease or injury to his cervical spine.  

For the foregoing reasons, the Board finds that the claim of 
service connection for neck pain must be denied. 

The Board acknowledges the Veteran's belief that he has neck 
pain related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
neck pain that is traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to a higher initial rating for herniated disc L4-
5 to include leg pain is denied.

Entitlement to service connection for neck pain is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


